Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitations of “d) a rotary drive mounted to the housing for powering rotation of the plasticizing screw via the gear train, the rotary drive including a first motor having a first motor shaft rotatable about a first motor axis, the first motor axis parallel to the injection axis, the first motor axis at a first elevation below the uppermost extent of the central gear, and laterally outboard of the first lateral extent of the central gear on the first side of the injection axis”; in claim 10, the recitations of “e) a piston slidably received in a first annular space radially intermediate a first inner surface of the first cylinder and an outer surface of the shaft, the piston including a second cylinder coaxial with the axis and having a second cylinder front end for connection to the plasticizing screw and a second cylinder back end spaced axially rearward of the second cylinder front end, the piston further including a first piston head received in sealed sliding fit in the first annular space and affixed to the second cylinder back end, and the piston fixed to rotate with the first cylinder and translatable relative to the first cylinder along the axis between advanced and retracted positions; f) a first pressure chamber in the first annular space axially rearward of the first piston head for urging the piston toward the advanced position when pressurized; g) a second piston head received in sealed sliding fit in an interior of the second cylinder and affixed to the shaft front end; e) central gear on the first side of the injection axis”; in claim 16, the recitations of “d) a piston slidably received in the first cylinder, the piston including a second cylinder having a second cylinder front end for connection to the plasticizing screw and a second cylinder back end spaced axially rearward of the second cylinder front end, the piston further including a first piston head in the first cylinder and affixed to the second cylinder back end, and the piston fixed to rotate with the first cylinder and translatable relative to the first cylinder along the axis between advanced and retracted positions; e) a first pressure chamber in the first cylinder axially rearward of the first piston head for urging the piston toward the advanced position when pressurized; and f) a second pressure chamber in the second cylinder axially forward of the first piston head for urging the piston toward the retracted position when pressurized,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 10, 16, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 10, 16 and their dependent claims are allowable.  Regarding claim 1, the closest reference is US 4105147 (Stubbe) that discloses an injection unit comprising a gear train with gears 35, 36, 37 and an electric motor, but without the specific recitation noted above.  Regarding claims 10, 16, the closest reference is US 2010/0303949 (Schad) that discloses an injection unit comprising a cylinder 124, a piston 126, pressure chambers 146, 148, but without details of the recitations noted above.  It would not have been obvious to modify Stubbe or Schad to come up with the claimed invention without impermissible hindsight reconstruction.
Prior Art of Record
Kestle, Teng, and US 2013/0287885 disclose injection units for injection molding comprising piston/cylinder and gear train.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/22/2022